Citation Nr: 1131145	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-38 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1958 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2000 and October 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. 

In November 2008 the Veteran raised a claim for service connection for hearing loss and a claim for an increased rating for his lumbar spine disability.  As those claims have not been developed for appellate review, the Board refers them to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition of the claims.

Regarding a claim for service connection for a cervical spine disability, the Board notes that in a November 1999 statement, the Veteran requested to reopen his service-connected claim for a compensable evaluation for arthritis of his entire spine to include the back and neck.  He then continued, "I injured my back and neck many times while I was on jump status while in the Army for twelve years."  In support of his claims, the Veteran submitted medical evidence of a lumbar spine disability and a cervical spine disability.  In December 1999, the Veteran attended a VA examination in which he reported injury to both his lumbar spine and cervical spine in service and underwent evaluation of both the lumbar and cervical spine.  Thereafter, a January 2000 rating decision awarded an increased evaluation for the service-connected lumbar spine disability and offered no decision on the claim for service connection for a cervical spine disability.  In the reasons and bases for the decision, the RO indicated a review of all of the evidence and cited some of the December 1999 VA examination findings related to the cervical spine.  In September 2000, the Veteran filed a notice of disagreement expressing disagreement with the evaluation assigned for the lumbar spine disability, and further stated, "I also disagree with your decision not to evaluate any other portion of my spine.  I have service connected spinal problems from my neck to the tip of my lower spine."  A subsequent October 2000 statement of the case addressed only the issue of an increased rating for a lumbar spine disability.

Based on the foregoing, the Board finds that the Veteran intended to and did file a claim for service connection for a cervical spine disability in November 1999; that the RO denied the Veteran's service connection claim in the January 2000 rating decision; and, that the Veteran filed a timely notice of disagreement with the January 2000 rating decision denying his claim for service connection for a cervical spine disability.  Although the RO did not expressly deny the Veteran's service connection claim in its January 2000 rating decision, the Board finds that the Veteran's service connection claim was implicitly denied.  Munro v. Shinseki, 616 F.3d 1293 (Fed. Cir. 2010) (implicit denial terminates a pending claim); Adams v. Shinseki, 568 F.3d 956 (2009) (Fed. Cir. 2009) (the key question in the inquiry for the "implicit denial rule" is the reasonable person standard and "implicit denial rule" does not violate the due process right to receive fair notice of the RO's decision denying the claim); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (where more than one claim is filed and the RO's decision acts on one of the claims, but fails to specifically address one claim, the claim not addressed is deemed denied).  

Here, the Board finds that despite the fact that the RO did not expressly deny the Veteran's service connection claim in the January 2000 rating decision, that rating decision alluded to the pending claim for service connection in a way that it could be reasonably inferred that the claim was denied.  Cogburn v. Shinseki, 24 Vet. App. 205 (2010); Adams v. Shinseki, 568 F.3d 956 (2009) (Fed. Cir. 2009).  Specifically, in the January 2000 rating decision, the RO cited as jurisdiction for the decision the November 1999 communication in which the Veteran asserted a neck disability related to service; indicated that it had reviewed all of the evidence submitted by the Veteran in support of his claim, which included medical records relating to a cervical spine disability; and cited VA examination results relating to the cervical spine.  Indeed, the Board finds that the Veteran's action of filing a notice of disagreement with respect to the January 2000 rating decision, specifying disagreement with the RO's "decision not to evaluate any other portion of [his] spine," and reiterating his assertion that he has a neck disability related to service demonstrates that he reasonably knew he would not be awarded benefits for his asserted cervical spine disability following the January 2000 rating decision.  Munro v. Shinseki, 616 F.3d 1293 (Fed. Cir. 2010); Adams v. Shinseki, 568 F.3d 956 (2009) (Fed. Cir. 2009).  

As the Veteran filed a timely notice of disagreement with the January 2000 rating decision implicitly denying a claim for service connection for a cervical spine disability and no further action has been taken on that claim since that date, despite further requests from the Veteran for service connection for a cervical spine disability, remand is warranted for issuance of a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Next, the Board finds that further remand is necessary prior to adjudication of the Veteran's claim for TDIU.
  
Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran is service connected for a low back disability, currently rated as 20 percent disabling, and small cell lung cancer, currently rated as 10 percent disabling.  The combined rating is 30 percent.  Accordingly, he does not meet the schedular requirements for a TDIU rating.  The issue, then, is whether the Veteran's service-connected disabilities nevertheless prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned pursuant to 38 C.F.R. § 4.16(b). 

Here, the Board finds that further development is needed prior to final adjudication of the Veteran's claim for TDIU in a schedular basis, and further, that there is sufficient evidence to support entitlement to consideration for TDIU on an extraschedular basis.  

The record shows that the Veteran was granted disability benefits by the Social Security Administration (SSA) by an August 2000 decision which found that the Veteran was unemployable due in part to his service-connected low back disability.  Specifically, SSA records show that the Veteran worked as a helicopter pilot for 30 years, but also had duties as an ambulance attendant during that time, which required lifting stretchers that held patients.  An MRI of the lumbar spine in October 1999 revealed generalized annular bulges at the upper four levels and a right disc protrusion at L5/S1.  An SSA examiner diagnosed back pain with disc herniation at L5/S1.  On examination, the Veteran's main complaint related to his back was that he could not sit in one place for longer than 15 to 20 minutes before getting discomfort.  In fact, it was noted that, cervical problems aside, examination was basically unremarkable except that the Veteran was "in quite a bit of pain just sitting in the chair."  The examiner then noted that sitting would be limited to about 15 to 20 minutes at a time due to the Veteran's back disability.  The examiner also noted that the Veteran's lumbar spine disability would affect his ability to lift and carry.

SSA records also contain statements from the Veteran's treating physician indicating that the Veteran suffered from spinal stenosis, spondylosis, multiple levels of degenerative disc disease, and a disc herniation at L5-S1 that may require surgery.  In a December 1999 statement, the treating physician indicated that the Veteran's spinal condition interfered with his ability to sit for long periods of time and stand for long periods of time, and that the Veteran could not return to his position as an ambulance helicopter pilot because of the physical demands.  It was noted that he could do administrative sort of duties.

In January 2001, the Veteran attended a VA examination to evaluate his lumbar spine disability.  His nonservice-connected cervical spine disability was also evaluated at that time.  There was objective evidence of painful motion, spasm, weakness, and tenderness, and some limitations on range of motion testing of the lumbar spine.  The Veteran stated that his unemployability was due to his lumbar spine and that his neck did not bother him that much.  The examiner diagnosed post discectomy of the cervical spine and degenerative changes of the spine with loss of function due to pain.  The examiner then opined that the Veteran was unable to work mainly on account of his lumbar spine.  The examiner provided no rationale for that opinion, which lessens its probative value.

In May 2005, in support of his application for TDIU, the Veteran submitted a July 2000 statement from his private physician indicating that the Veteran could not carry on gainful employment for the rest of his life due to his spinal conditions, noted to be advanced degenerative disc disease in the neck and low back.

In June 2005 the Veteran attended another VA examination.  Following examination of the Veteran, the examiner diagnosed significant degenerative arthritis of the lumbar spine, confirmed with X-ray.  The examiner noted mild to moderate disability.  However, with exacerbations that occurred every 3 to 4 months, the Veteran experienced severe disability and was actually bedridden for at least one day.  The examiner found that because of the Veteran's worsening back pain, his job opportunities would be limited, but that he was not completely unemployable due to his lumbar spine disability.

In January 2010, the Board remanded the Veteran's TDIU claim for an examination to evaluate the severity of the Veteran's service-connected small cell lung cancer, as the Veteran was in receipt of a temporary 100 percent rating for the active stage of the disease at that time and had not yet been evaluated for residuals of the disability.  Pursuant to the Board's remand instructions, the Veteran was afforded a VA unemployability examination in July 2010 that addressed both the Veteran's service-connected small cell lung cancer and service-connected lumbar spine disability. 

With respect to small cell lung cancer, the July 2010 examiner noted that the Veteran had undergone chemotherapy treatment from August 2009 to December 2009.  He was not currently undergoing treatment but had a PET scan scheduled for the following month to reevaluate his condition.  His primary residual was fatigue.  With respect to whether the Veteran's treatment had been completed, the examiner indicated "unknown."  The Veteran underwent pulmonary function testing which revealed no obstruction by spirometry, a restrictive ventilatory defect, and mildly reduced diffusion capacity for carbon monoxide.  The examiner diagnosed small cell lung cancer with residual fatigue and noted effects on occupation and activities of daily living to include lack of stamina and chronic fatigue.  The examiner opined that the condition may interfere with physical labor but should not preclude all sedentary work.  However, the examiner again noted that the Veteran's lung cancer status would be evaluated further in August 2010 in order to ascertain whether further treatment was needed.

With respect to the Veteran's low back disability, the July 2010 examiner noted functional limitations on walking and standing due to the Veteran's low back disability but did not indicate any incapacitating episodes.  There were some limitations on range of motion testing and there was objective evidence of pain with active motion and following repetitive motion.  Imaging revealed moderate multilevel discogenic and facet joint degenerative changes.  The examiner diagnosed lumbar spine degenerative disc disease.  The examiner noted that intermittent pain affected occupational functioning by causing problems with lifting and carrying.  The examiner also noted that pain with overexertion would affect activities of daily living.  The examiner opined that the Veteran's lumbar may interfere with heavy physical labor but would not preclude all sedentary labor.

At the July 2010 examination the examiner stated that it was unknown if treatment for small cell lung cancer was completed and the Veteran was to undergo a PET scan and reevaluation of his lung cancer in August 2010.  That August 2010 reevaluation has not been associated with the Veteran's claims file, and was not subsequently obtained or considered by the July 2010 VA examiner, or the RO prior to issuing the August 2010 rating decision proposing to reduce the Veteran's rating or the November 2010 rating decision reducing the Veteran's rating.  Instead, the RO relied on the incomplete findings of the July 2010 VA examination, which was conducted for the purposes of employability.  The Board finds that it is necessary to obtain that evaluation prior to finally adjudicating a claim for TDIU on a schedular basis.

The Board also finds that the July 2010 VA examination is inadequate for the purposes of determining employability due to service-connected disabilities.  Although the VA examiner determined that sedentary employment was possible with respect to both service-connected disabilities, the examiner did not support that conclusion with a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Specifically, the VA examiner offered no discussion of education or prior work experience, nor did the examiner discuss pertinent clinical evidence of record including numerous medical references to the Veteran's inability to sit for prolonged periods of time due to his service-connected low back disability.  There was also no discussion of the August 2000 SSA determination that the Veteran was disabled due to his back disability, or the January 2001 VA examiner's opinion that the Veteran was primarily unemployable due to his lumbar spine disability.  The Board also notes that while the July 2010 examiner indicated that the Veteran did not experience flare-ups or incapacitating episodes of his low back disability, other evidence of record indicates severe exacerbations of a low back disability that required bed rest.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

As an adequate opinion has not yet been rendered as to the functional and industrial impairment caused by all of the Veteran's service-connected disabilities and whether all of such service-connected disabilities, either singularly or jointly and without consideration of the Veteran's age or nonservice-connected disabilities, prevent him from securing and following a substantially gainful occupation, the Board finds it necessary to remand this case for an additional examination and opinion in order to fully and fairly address the merits of the Veteran's claim.  In this regard, the Board is obligated by law to ensure compliance with its directives; where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Veteran underwent reevaluation of his small cell lung cancer in August 2010, including a PET scan.  However, that evaluation report has not been obtained and associated with the claims file.  Therefore, on remand, the August 2010 VA reported should be obtained, along with any outstanding VA medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, having determined that the Veteran is entitled to consideration for a TDIU rating pursuant to 38 C.F.R. § 4.16(b), the Board has no discretion and must request referral of this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996).  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to an extraschedular evaluation is warranted, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case which addresses the issue of entitlement to service connection for a cervical spine disability.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review of that issue.

2. Obtain and associate with the claims folder all medical records from the VA Medical Center in Montgomery, Alabama, including any records showing reevaluation of the Veteran's small cell lung cancer in August 2010. 

3. After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether the Veteran's service-connected disabilities (small cell lung cancer and lumbar spine disability), without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.   The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including VA examinations in January 2001, June 2005, and July 2010; SSA records showing the Veteran to be disabled due to spinal disabilities; the July 2000 private opinion that the Veteran is unable to carry on gainful employment due to his spinal disabilities; and SSA and private medical records showing a limited ability to sit for prolonged periods of time due to a service-connected low back disability.  The VA examiner should also expressly consider the July 2010 VA opinion that the Veteran's service-connected low back and lung cancer disabilities essentially preclude employment requiring physical activity but that the Veteran is capable of sedentary employment.  The examiner should consider such factors as the Veteran's education level, special training, and work experience.  The rationale for any opinion offered should be provided.

4. After the above development has been completed, if TDIU cannot be awarded, refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extra-schedular consideration for a TDIU.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2010). 

5. If, after this special referral, the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate amount of time.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


